NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JEFFREY R. VIVERETTE, DOC# 498735, )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-621
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
                                   )

Opinion filed November 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Jeffrey R. Viverette, pro se.



PER CURIAM.

              Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.